Name: Commission Regulation (EC) No 192/2002 of 31 January 2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  tariff policy;  executive power and public service;  international trade
 Date Published: nan

 Avis juridique important|32002R0192Commission Regulation (EC) No 192/2002 of 31 January 2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin Official Journal L 031 , 01/02/2002 P. 0055 - 0058Commission Regulation (EC) No 192/2002of 31 January 2002laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of originTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(1), and in particular Article 6(4) of Annex III thereto,Whereas:(1) Pursuant to Decision 2001/822/EC, ACP/OCT or EC/OCT cumulation of origin is allowed for the quantities laid down in that Decision for the products falling within CN Chapter 17 and CN codes 1806 10 30 and 1806 10 90.(2) A system of licences should be introduced for the products in question and the rules for issuing them laid down so as to permit the requisite controls on imports of the quantities provided for in the abovementioned Decision.(3) Save where this Regulation provides otherwise, Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products(2), as last amended by Regulation (EC) No 2299/2001(3), should apply.(4) With a view to ensuring orderly management, preventing speculation and providing for effective controls, detailed rules should be laid down for submitting licence applications and the documents that the interested parties must produce.(5) The specific features of the licence application form for importing the products in question should be laid down. In order to ensure that such imports are administered strictly, it should be laid down in particular that rights deriving from licences are not transferable and that the release for free circulation of quantities of products exceeding those covered by licences issued is prohibited.(6) A timetable should be laid down for the submission of applications, the issue of licences by the competent authorities of the Member States and for the fixing of a single reducing coefficient where the maximum annual quantity is exceeded. Provision should be made for operators to be able, in such cases, to withdraw their licence applications and for their securities to be released immediately. Lastly, special time limits should be set for the submission of licence applications and the issuing of the licences at the beginning of 2002.(7) Since the import arrangements established by Council Decision 97/803/EC of 24 November 1997 amending, at mid-term, Decision 91/482/EEC on the association of the overseas countries and territories with the European Economic Community(4) have been replaced by the arrangements established by Decision 2001/822/EC, Commission Regulation (EC) No 2553/97 of 17 December 1997 on rules for issuing import licences for certain products covered by CN codes 1701, 1702, 1703 and 1704 and qualifying as ACP/OCT originating products(5) should be repealed,HAS ADOPTED THIS REGULATION:Article 11. Importation of products falling within CN Chapter 17 and CN codes 1806 10 30 and 1806 10 90 with ACP/OCT or EC/OCT cumulation of origin shall be subject to production of an import licence issued in accordance with Regulation (EC) No 1291/2000, save where this Regulation provides otherwise.2. Import licences issued under this Regulation shall bear the serial number 09.4652.Article 2For the purposes of this Regulation the concept of "originating products" and the relevant administrative methods shall be those set out in Annex III to Decision 2001/822/EC.Article 31. Import licence applications shall be lodged with the competent authorities of the Member States.2. Import licence applications shall relate to a quantity of not less than 25 tonnes and not more than the maximum quantity authorised by Article 6(4) of Annex III to Decision 2001/822/EC.3. Import licence applications shall be accompanied by the following documents:(a) the export licence issued by the OCT authorities in accordance with the model form set out in the Annex, issued by the bodies responsible for issuing EUR 1 certificates;(b) proof that the applicant is a natural or legal person who has been engaged in trade in sugar for at least six months;(c) a written declaration by the applicant to the effect that he has not submitted more than one application during the application submission period. Where an applicant submits more than one import licence application, all applications from the same person shall be inadmissible;(d) proof that the party concerned has lodged a security of EUR 12 per 100 kilograms.Article 4Import licence applications and import licences shall show:(a) in section 7, the OCT of provenance, the word "yes" being marked with a cross;(b) in section 8, the OCT of origin, the word "yes" being marked with a cross. Import licences shall be valid only for products originating in the OCT shown in that section;(c) in section 20 of the licence, one of the following:- ExenciÃ ³n de derechos de importaciÃ ³n (DecisiÃ ³n 2001/822/CE, artÃ ­culo 35) nÃ ºmero de orden ...- Fritages for importafgifter (artikel 35 i afgÃ ¸relse 2001/822/EF), lÃ ¸benummer ...- Frei von Einfuhrabgaben (Beschluss 2001/822/EG, Artikel 35), Ordnungsnummer ...- Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ® Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® (Ã ±ÃÃ Ã Ã ±Ã Ã · 2001/822/Ã Ã , Ã ¬Ã Ã ¸Ã Ã ¿ 35), Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  ...- Free from import duty (Decision 2001/822/EC, Article 35), serial number ...- Exemption du droit d'importation (DÃ ©cision 2001/822/CE, article 35), numÃ ©ro d'ordre ...- Esenzione dal dazio all'importazione (Decisione 2001/822/CE, articolo 35), numero d'ordine ...- Vrij van invoerrechten (Besluit 2001/822/EG, artikel 35), volgnummer ...- IsenÃ §Ã £o de direitos de importaÃ §Ã £o (DecisÃ £o 2001/822/CE, artigo 35.o), nÃ ºmero de ordem ...- Vapaa tuontitulleista (pÃ ¤Ã ¤tÃ ¶ksen 2001/822/EY 35 artikla), jÃ ¤rjestysnumero ...- Importtullfri (beslut 2001/822/EG, artikel 35), lÃ ¶pnummer ...Article 51. Notwithstanding Article 8(4) of Regulation (EC) No 1291/2000, the quantity released into free circulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure "0" shall be entered to that effect in section 19 of the licence.2. Notwithstanding Article 9 of Regulation (EC) No 1291/2000, rights deriving from import licences shall not be transferable.Article 61. Licence applications shall be submitted to the competent authorities of the Member States in the first five working days of January, April, July and October of each year.However, for the year 2002, instead of the first five working days of January applications shall be submitted in the first ten working days of February.The licences shall be issued within 13 working days of the closing date for submitting licence applications.2. Within two working days of the closing date for submitting licence applications, the Member States shall notify the Commission of:(a) the quantities of products, broken down by eight-digit CN code and by OCT of origin, covered by import licence applications lodged and the relevant dates;(b) the quantities of products, broken down by eight-digit CN code and by OCT of origin, covered by unused or partly used import licences, corresponding to the difference between the quantities attributed on the back of licences and those for which the latter were issued.If no import licence applications have been lodged in a Member State during the periods referred to in paragraph 1, that Member State shall so inform the Commission on the day referred to in the first subparagraph of this paragraph.3. Where licence applications exhaust or exceed the annual maximum quantity referred to in the second subparagraph of Article 6(4) of Annex III to Decision 2001/822/EC, within ten working days of the closing date for submitting licence applications the Commission shall suspend the submission of further applications for the current year and fix, where appropriate, the single reducing coefficient to be applied to each of the applications submitted.The single reducing coefficient shall be in proportion to the difference between the maximum quantity still available and the quantity covered by the licence applications in question.If a single reducing coefficient is applied, licence applications may be withdrawn within twelve working days of the closing date for submitting licence applications. The security shall be released immediately.4. Where the quantity for which the import licence is issued is less than that applied for, the amount of the security referred to in Article 3(3)(d) shall be reduced proportionately.Article 7Import licences shall be valid from their actual date of issue until 31 December of the year of issue.Article 8Regulation (EC) No 2553/97 is hereby repealed.Article 9This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 152, 24.6.2000, p. 1.(3) OJ L 308, 27.11.2001, p. 19.(4) OJ L 329, 29.11.1997, p. 50.(5) OJ L 349, 19.12.1997, p. 26.ANNEX>PIC FILE= "L_2002031EN.005802.TIF">